Case 1:18-cv-05680-LDH-SJB Document 74 Filed 11/23/20 Page 1 of 3 PageID #: 813




                                                                  DIRECT DIAL (212) 763-0883
                                                                  DIRECT EMAIL jmatz@kaplanhecker.com




                                                                                    November 23, 2020

 By CM/ECF

 The Chambers of the Honorable Judge Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

 Dear Judge Bulsara,

         I represent Defendant Moira Donegan and write on behalf of Plaintiff Stephen Elliott and
 Ms. Donegan. Following a series of productive conversations, Mr. Elliott and Ms. Donegan have
 reached agreement on a proposed amended confidentiality order (Exhibit A) and a proposed order
 relating to the non-party subpoena that Mr. Elliott intends to serve on The New Republic (Exhibit
 C). For the reasons given below, the parties jointly and respectfully request that the Court enter
 these proposed orders or, in the alternative, schedule a status conference to address them.
        Proposed Amended Confidentiality Order (Exhibit A)
         Earlier in this litigation, the Court approved a confidentiality order geared primarily toward
 the privacy concerns associated with Mr. Elliott’s non-party subpoena on Google. See ECF 35-1.
 In light of the factual and procedural context in which it arose, that order does not contain explicit
 protections for (1) commercially sensitive information and intellectual property or (2) personally
 sensitive information relating to sexual harassment or abuse shared with Mr. Elliott or Ms.
 Donegan by individuals who are neither Jane Doe defendants in this litigation nor contributors to
 the Google Spreadsheet. In addition, some language in that confidentiality order does not appear
 to contemplate document productions beyond those in response to the Google subpoena.
Case 1:18-cv-05680-LDH-SJB Document 74 Filed 11/23/20 Page 2 of 3 PageID #: 814

 KAPLAN HECKER & FINK LLP                                                                                               2



        To redress these concerns—which are both implicated by the parties’ ongoing document
 productions—Mr. Elliott and Ms. Donegan jointly and respectfully request that the Court enter the
 proposed amended confidentiality order attached to this letter as Exhibit A. 1
         In support of their request, Mr. Elliott and Ms. Donegan respectfully submit that good cause
 exists under Federal Rule of Civil Procedure 26(c) to modify the confidentiality order to protect
 these categories of documents from public disclosure or uses outside this litigation.
         First, Mr. Elliott and Ms. Donegan are authors whose in-progress or forthcoming work
 product may be produced as part of the discovery process. Such commercially sensitive and
 proprietary information is properly subject to a protective order. See Rule 26(c)(1)(G) (providing
 that protective orders issued under Rule 26 may “require[e] that a trade secret or other confidential
 research, development, or commercial information not be revealed or be revealed only in a
 specified way”). The language that the parties propose adding to the confidentiality order to
 address this issue is drawn from the model confidentiality order provided in Appendix A to Your
 Honor’s Individual Practices. We proposed only two modifications to capture the unique privacy
 concerns at issue in this litigation: (1) revising “commercially sensitive data” to “commercially
 sensitive information”; and (2) inserting “intellectual property” after “trade secrets.”
         Second, the operative confidentiality order protects only Jane Doe Defendants and Google
 Spreadsheet contributors against the public disclosure of documents that may reveal experiences
 of sexual harassment or abuse. Mr. Elliott and Ms. Donegan agree that a modification is warranted
 to extend such protection to any person whose experiences of sexual harassment or abuse may be
 revealed by the document productions in this case. See Doe No. 2 v. Kolko, 242 F.R.D. 193, 196
 (E.D.N.Y. 2006); see also Fed. R. Civ. P. 26(c)(1) (providing that protective orders under Rule 26
 may be issued “to protect a party or person from annoyance, embarrassment, [or] oppression”). 2
         Finally, as the redline in Exhibit B reflects, we propose minor edits to the confidentiality
 order to account for productions from sources other than Google—for example, adding “telephone
 numbers” to the nonexclusive list of personally identifying information that is to be kept
 confidential under the order. The parties respectfully submit that these edits are justified to protect
 confidential information that may be produced in this new phase of the litigation.
          Proposed Order Relating to a Non-Party Subpoena (Exhibit C)
        Mr. Elliott intends to serve a non-party document subpoena (Exhibit D) on The New
 Republic—Ms. Donegan’s employer at the time the Google Spreadsheet was active—seeking “any
 documents, communications or electronically stored information that The New Republic possesses
 concerning former employee Moira Donegan’s conduct related to a Google Spreadsheet entitled

           1
             For clarity and to ensure consistency with Your Honor’s Local Practice III.C., attached as Exhibit B is a
 redline reflecting the parties’ proposed changes from the current confidentiality order (ECF 35-1).
          2
           In setting forth this position, Mr. Elliott reserves all rights respecting his ability to move to un-redact any
 individuals’ identities in the instant litigation; his request to enter the orders attached as Exhibit A and Exhibit C
 should not be taken as any indication or affirmation that he believes the redaction is required by the applicable Federal
 Rules of Civil Procedure or that the identifying information is irrelevant for any purpose in this litigation.
Case 1:18-cv-05680-LDH-SJB Document 74 Filed 11/23/20 Page 3 of 3 PageID #: 815

 KAPLAN HECKER & FINK LLP                                                                                           3



 ‘Shitty Media Men’, from the time period of October 1, 2017 until the time she was no longer
 employed by The New Republic.” Consistent with their approach to the Google Subpoena, Mr.
 Elliott and Ms. Donegan wish to ensure that there are robust confidentiality protections in place
 for documents which concern or reveal any third party’s experiences of sexual harassment, assault,
 or abuse. 3
         Therefore, Mr. Elliott and Ms. Donegan jointly and respectfully request that the Court enter
 the proposed order attached here as Exhibit C. Pursuant to this proposed order, The New Republic
 would be required—in its response to Mr. Elliott’s subpoena—to redact all personal identifying
 information that reveals, or in combination with any other information tends to reveal, the identity
 of any person who experienced sexual harassment, assault, or abuse. Should Mr. Elliott wish to
 un-redact any material produced by The New Republic, the proposed order provides that Mr. Elliott
 may file a motion with this Court seeking such relief, which would trigger a notice procedure
 designed to afford any affected third parties an opportunity to seek counsel and take appropriate
 legal action. Mr. Elliott and Ms. Donegan agree that this process is appropriate given the highly
 sensitive nature of the information that might conceivably be disclosed.
         Conclusion
         For the reasons set forth above, Mr. Elliott and Ms. Donegan respectfully request that the
 Court enter their proposed amended confidentiality order (Exhibit A) and their proposed order
 relating to the non-party subpoena that Mr. Elliott intends to serve on The New Republic (Exhibit
 C). In the alternative, Mr. Elliott and Ms. Donegan respectfully request that the Court schedule a
 status conference within the remaining discovery period to address the issues raised by this letter.


                                                               Respectfully submitted,


                                                               Joshua Matz, Esq.
                                                               Kaplan Hecker & Fink LLP

                                                               Counsel for Defendant Moira Donegan




         3
           In setting forth this position, Ms. Donegan reserves all rights respecting Mr. Elliott’s proposed subpoena;
 her request to enter the Order attached as Exhibit C should not be taken as any indication or affirmation that she
 believes Mr. Elliott’s proposed non-party subpoena complies with the applicable Federal Rules of Civil Procedure.
